                 Case 21-11238-CTG              Doc 19       Filed 09/15/21        Page 1 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:
                                                      Chapter 11
AGSPRING MISSISSIPPI REGION,
LLC, et al.,1                                         Case No. 21-11238 (CTG)

         Debtor and Debtor In Possession.             Jointly Administered


                               DECLARATION OF KYLE STURGEON

         I, Kyle Sturgeon, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of perjury

that the following is true and correct:

         1.      I am a Managing Partner of MERU, LLC, a turnaround firm I co-founded in 2017.

         2.      I have been serving as the Chief Restructuring Officer of Agspring Mississippi

Region, LLC (“AMR”), Agspring MS 1, LLC (“Agspring MS 1”), Agspring MS, LLC

(“Agspring MS”), Lake Providence Grain and Rice LLC (“LPGR”), and Bayou Grain &

Chemical Corporation (“BGCC,” and together with AMR, Agspring MS1, Agspring MS, and

LPGR, the “Debtors”) since September 8, 2021.

         3.       I submit this declaration (the “Declaration”) to provide the Court with

background related to the above-referenced cases (the “Cases”).

         4.      All facts set forth in this declaration are based upon my personal knowledge, my

review of relevant documents, information provided to me by employees working under my

direction or supervision, my discussions with the Debtors’ directors, management or advisors,

my discussions with potential purchasers of the Debtors’ assets and other interested parties, or


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Agspring Mississippi Region, LLC (9147); Agspring MS 1, LLC (6456); Agspring MS, LLC (2692); Lake
Providence Grain and Rice LLC (1986); and Bayou Grain & Chemical Corporation (7831). The Debtors’ mailing
address is 5101 College Boulevard, Leawood, KS 66211.




US_Active\118987846\V-3
                 Case 21-11238-CTG         Doc 19     Filed 09/15/21   Page 2 of 6




my opinion based upon experience, knowledge, and information concerning restructurings, asset

sales, and financings in distressed situations. If called upon to testify, I could and would testify

competently to the facts set forth in this declaration.

I.      Background and Qualifications

        5.       I have fifteen years of operational experience leading complex transformations

and advising on in- and out-of-court restructurings for companies across industries, with a focus

in retail and consumer, healthcare, and materials. I graduated from the University of Virginia in

2004, with a Bachelor’s degree in economics. Prior to co-founding MERU, I was a Senior Vice

President in the Recovery & Transformation Services group at McKinsey & Company from

2013 to 2017. Prior to that, I was a Director in the North American Corporate Restructuring

Practice at Alvarez & Marsal from 2006 to 2013.

II.     The Debtors’ Corporate Structure

        6.       The Debtors, historically a leading grain and oilseed handler in Louisiana and

Arkansas, are a family of companies commonly referred to for marketing and management

purposes as “Big River Rice and Grain” (“Big River”).

        7.       AMR, a Delaware limited liability company, is the sole managing member of and

wholly owns Agspring MS 1, a Delaware limited liability company, which, in turn, is the sole

managing member of and wholly owns Agspring MS, a Delaware limited liability company,

which in turn is the sole managing member of and wholly owns LPGR, a Delaware limited

liability company, which, in turn, wholly owns BGCC, an Arkansas corporation.

        8.       The Debtors are indirect subsidiaries of non-debtor Agspring Holdco, LLC

(“Holdco”) and Agspring, LLC (“Agspring”).




                                                  2
US_Active\118987846\V-3
                 Case 21-11238-CTG       Doc 19      Filed 09/15/21   Page 3 of 6




III.    The Debtors’ Operations

        9.       As subsidiaries of Agspring, the Debtors are part of a larger agribusiness and

logistics company formed in August 2012 with the express aim of acquiring, consolidating, and

operating midstream agricultural commodity firms.

        10.      Between 2012 to 2015, Agspring’s former founders and equity sponsor created

four agribusiness units: three business units focused on commodity purchasing and one providing

logistics broker services.

        11.      In August 2013, Agspring spent over $100 million to combine three companies

operating in the Big River region (Tubbs Rice Dryers, Raley Brothers, and Bayou Grain and

Chemical) to form one of these business units: the Debtors’ businesses. The Debtors were

headquartered in Pioneer, Louisiana, with facilities in Delhi, Mer Rouge, Monticello, Lake

Providence, and Crowville, Louisiana, as well as Eudora and Parkdale, Arkansas.

        12.      From their inception in 2012 through 2019, the Debtors provided origination,

grain drying, storage and handling, logistics, marketing and distribution, and risk management

for the region’s crops of soybeans, corn, rice, wheat and milo. In 2018, the Debtors handled over

42 million bushels of grain and had commercial relationships with major companies including

ADM, Cargill, Foster Farms, and Tyson. The eight locations comprising the Debtors’ operations

have the capacity to store over 26 million bushels of grain, and include a barge terminal and

loader capable of handling eight barges per day, and a location serviced by Kansas City Southern

Railway capable of loading 25 railcar units of grain daily.

IV.     Events Precipitating Chapter 11

        13.      The Debtors had some early success, including (i) improved operations at the Big

River barge loading facility in Lake Providence, resulting in greater delivery efficiencies for




                                                 3
US_Active\118987846\V-3
                 Case 21-11238-CTG        Doc 19      Filed 09/15/21   Page 4 of 6




producers and improved environmental impact, and (ii) upgrading of platform scales to improve

the rate at which grain could be dumped. However, the Debtors’ historically high profit margins

from 2012 were not sustainable. As operators of elevators and silos, the Debtors were

increasingly subject to competition from operators with ties to exporters and lower costs of

capital due to their larger scale, and thus subsequently experienced decreasing profit margins.

        14.      In 2015, the Debtors’ former founders and equity sponsor sold the Debtors and

affiliated nondebtors to American Infrastructure MLP Funds for $272 million (the “2015 Sale”).

In relation thereto, Agspring incurred $80 million in loans (the “Term Loan”), which was

guaranteed by certain Debtors. Agspring suffered significantly lower EBITDA in 2016 than

forecasted during the 2015 Sale process, which resulted in Agspring’s inability to service the

significant debt load taken on to finance the 2015 Sale. Agspring and Holdco are currently

pursuing litigation against founders Brad Clark and Randal Linville and former equity owner

NGP X US Holdings LP on fraud theories related to the 2015 Sale in Delaware Chancery Court

        15.      After its 2016 fiscal year, the Debtors’ thin profit margins from increased market

competition, combined with their level of debt obligations, made the continued successful

operation of the Debtors unsustainable, and the lenders declared the Term Loan in default.

        16.      In addition to the issues raised above, during this same timeframe the Debtors

experienced additional financial stress as participants in the agribusiness sector in general and

grain sector in particular, which faced continued decline in demand and margins for the Debtors’

products. Additionally, the larger Agspring family of companies had anticipated opportunities to

exploit certain synergies that ultimately failed to materialize.

        17.      Consequently, in 2018, the Debtors entered into an agreement with Consolidated

Grain and Barge Co. (“CGB”), a wholly owned subsidiary of CGB Enterprises, Inc., to allow




                                                  4
US_Active\118987846\V-3
                 Case 21-11238-CTG        Doc 19       Filed 09/15/21   Page 5 of 6




CGB to provide managerial and marketing services to the Debtors.

        18.      Subsequently, in June 2019, CGB and Big River entered into (a) a purchase

agreement whereby Big River sold the operational aspects of the business, including its grain

purchase and sale contracts and grain inventory, to CGB (the “Purchase Agreement”), (b) two

separate five-year leases of land, grain storage facilities, and other real and personal property to

CGB (the “Leases”), and (c) a number of agreements ancillary to the Purchase Agreement and

the Leases, including two capital leases purchased from Farm Credit Leasing Services

Corporation (these ancillary agreements collectively, together with the Purchase Agreement and

the Leases, the “CGB Transaction”). Pursuant to the CGB Transaction, CGB took over all

operations formerly conducted by the Debtors, and, consequently, the Debtors currently have no

employees or operations.

        19.      CGB continues to lease and use the facilities and assets for grain and other crop

storage, processing, handling, shipment and related operations. Pursuant to the Leases, CGB

pays the Debtors $750,000 per year in rent. The Leases each have a five-year term, with an early

termination option after two years in the event of a sale of a leased property, subject to a right of

first refusal in favor of CGB.

        20.      Later that same year, in late 2019, Larry G. Tubbs and certain entities in which he

held stock and/or membership interests (Tubbs Rice Dryers, Inc., Big River Grain, LLC, and

Chief Ventures, LLC, and together with Tubbs, the “Tubbs Plaintiffs”) filed suit against AMR

and certain nondebtors. The Tubbs Plaintiffs had sold certain properties (the “Tubbs Properties”)

that became part of the Big River assets in 2013 and received a promissory note in return. The

litigation with the Tubbs Plaintiffs is ongoing.




                                                   5
US_Active\118987846\V-3
                 Case 21-11238-CTG        Doc 19      Filed 09/15/21      Page 6 of 6




V.      Sale, CRO and Chapter 11 Filing

        21.      In early 2021, Agspring engaged Piper Sandler (“Piper”) as their investment

banker to market all the assets of the Agspring family of companies, including the Debtors’

assets. Piper vigorously marketed the assets, and as a result of their efforts, the Debtors entered

into substantive negotiations with an investor in the industry, which ultimately resulted in an

offer to purchase a significant percentage of the Debtors’ assets (not including the Tubbs

Properties) for $30.5 million.

        22.      On September 8, 2021, the Debtors appointed me to serve as their Chief

Restructuring Officer to assist the Debtors in the sale of their assets, to forecast and manage their

liquidity, and to provide advice and recommendations regarding their restructuring.

        23.      On September 10, 2021, the Debtors each filed voluntary petitions for relief under

chapter 11 of the Bankruptcy Code commencing their Cases.

        24.      The Debtors’ ultimate goals are to preserve the going-concern value of the

Debtors’ businesses, their stakeholders, and parties in interest, and to effectuate an orderly sale

process and liquidation. To that end, the Debtors anticipate filing pleadings shortly with the Court

regarding the sale and bidding procedures for certain assets and filing a motion to use cash

collateral and approve debtor in possession financing on a final basis.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.

Dated: September 15, 2021



                                                      Kyle Sturgeon
                                                      Managing Partner, MERU, LLC

                                                      Chief Restructuring Officer of the Debtors




                                                  6
US_Active\118987846\V-3
